Citation Nr: 0119914	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a higher initial evaluation for lower back 
condition, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. L. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1995 to April 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for 
lower back condition and assigned a noncompensable rating.

In March 2001, the veteran testified before the undersigned 
Board Member.  A copy of the transcript of that hearing is of 
record.


REMAND

The veteran contends, in essence, that his service connected 
lower back condition is more severely disabling than 
currently evaluated, and therefore, warrants the assignment 
of a compensable rating.  The veteran's disorder was 
evaluated under Diagnostic Code 5295, lumbosacral strain, 
based upon review of service medical records from April 1995 
to April 1999, VA examination of February 2000.

Review of the record reveals that the veteran sustained his 
back injury in February 1998, while sitting in a vehicle 
which was rear-ended at a stop light.  In his January 2000 
statement of claim, the veteran reported that he cannot lift, 
stand or sit for long periods of time; cannot run or do 
highly physical activities; has pain in his spine; and that 
his back cramps into a "knot" after sleep.

In his February 2000 notice of disagreement, the veteran 
complained that his back pain was so intense at times that he 
was forced to stop activity until the pain subsided.  He also 
stated that the problems with his back have prevented him 
from finding gainful employment.

In his March 2001 testimony before the Board, the veteran 
testified that he cannot lift, bend, or do exercises, 
physical labor, or sports without considerable amounts of 
pain.  He also stated that he had constant low back pain, and 
muscle spasms at least once a day, suggesting that the 
severity of pain and impairment has intensified since his 
last VA examination in February 2000.  When a veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination. 
Olsen v. Principi, 3 Vet. App. 480 (1992).  Thus, a thorough 
contemporaneous VA orthopedic examination should be conducted 
to assess the current severity of the veteran's service-
connected lower back condition.  The veteran further 
testified that all of his VA medical records had not been 
procured by the RO.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000), provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Veterans Appeals (Court) held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  Thus a 
higher rating can be based on "greater limitation of motion 
due to pain on use." Id. at 206.  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion."  See 38 C.F.R. § 4.40 (2000).  Consequently, the 
Board has to consider the functional loss of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
Diagnostic Codes.  See DeLuca v. Brown, 8 Vet. App. at 206.  
Except for the VA examination in February 2000, no subsequent 
medical treatment or examination reports appear in the claims 
file.  There is no indication in the record that any 
functional assessments were conducted.

Under the circumstances in this case, and in light of the 
DeLuca decision, the RO should schedule the veteran for a 
medical examination to determine the current state of the 
veteran's service-connected lower back condition.  See Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does 
not adequately reveal the current state of the claimants 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).

Additionally, during the pendency of this claim, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date. See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2096-2099 (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107.  
Furthermore, the Secretary is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).  The RO has not 
yet considered the veteran's claim in the context of the new 
law.  Nor has the veteran had an opportunity to address his 
claim in that context.  In view of the above, the RO will 
have the opportunity to comply with the new law, and to avoid 
the possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

In view of the need for an evaluation of the veteran's 
current disability under DeLuca prior to appellate 
consideration, and in an effort to ensure due process in 
light of the new changes in the law above, this case is 
REMANDED for the following development.

1. The RO should obtain the names and addresses of 
all medical care providers, if any, who have 
treated the veteran for his service-connected 
lower back condition during the pendency of 
this appeal.  The RO should obtain any records 
of treatment not already in the claims file and 
associate them with the claims file.

2. The veteran should be afforded an appropriate 
VA examination to determine the nature and 
severity of his service-connected lower back 
condition.  The examination(s) should provide 
complete medical information necessary to 
adjudicate the claim for an increased 
(compensable) disability rating for service-
connected lower back condition, in light of the 
Court's decision in DeLuca v. Brown.  The 
claims folder should be made available to the 
examiner for review before the examination.  
All necessary tests should be conducted, which 
the examiner deems necessary.  The examiner 
should review the results of any testing prior 
to completion of the report.  The report of 
examination should be comprehensive and include 
a detailed account of all manifestations of the 
veteran's back pathology found to be present.  
The examiner should provide a complete 
rationale for all conclusions reached.

3. With respect to the functioning of the 
veteran's spine, attention should be given to 
the presence or absence of pain, any limitation 
of motion, swelling, muscle spasm, ankylosis, 
subluxation, lateral instability, dislocation, 
locking of the joint, loose motion, crepitus, 
deformity or impairment.  The examiner should 
provide a complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement, or pain on 
motion.  The examiner should elicit all of the 
veteran's subjective complaints concerning his 
service-connected lower back disability and 
provide an opinion as to whether there is 
adequate pathology present to support each 
subjective complaint.

4. The examiner should provide a description of 
the effect, if any, of the veteran's pain on 
the function and movement of the spine.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); See 
38 C.F.R. § 4.40 (2000) (functional loss may be 
due to pain, supported by adequate pathology).  
In particular, it should be ascertained whether 
there is additional motion lost due to pain on 
use or during exacerbation of the disability.

5. The examiner is requested to comment on the 
degree of limitation of normal functioning 
caused by pain.  Range of motion testing should 
be conducted.  The examiner should specify the 
results in actual numbers and degrees for 
forward flexion, backward extension, lateral 
flexion and right and left rotation.  The 
examiner should comment on the severity of the 
manifestations on the veteran's ability to 
function in the employment arena.

6. The RO should review the claims folder and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  Specific attention is directed to the 
examination report.  To help avoid future 
remand, the RO should ensure that all requested 
development has been completed (to the extent 
possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in a 
deficient manner, it must be returned to the 
examiner for corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  If the 
examination report does not contain sufficient 
detail, it is incumbent upon the rating board 
to return the report as inadequate for 
evaluation purposes.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

7. The RO should readjudicate the claim for an 
increased disability (compensable) rating for 
service-connected lower back condition 
considering 38 C.F.R. §§ 4.40 & 4.45, and 
specifically document consideration of 38 
C.F.R.§§ 3.321(b)(1) (2000).  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) (the Board is 
precluded from assigning an extraschedular 
rating in the first instance).

8. If any benefit remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully cites 
applicable legal provisions, and provides 
detailed reasons and bases for the decision 
reached, and the veteran should be afforded a 
reasonable period of time in which to respond.  
Thereafter, and in accordance with the current 
appellate procedures, the claims folder should 
be returned to the Board for completion of 
appellate review.

As is noted in the introduction of this remand, this appeal 
arises from initial ratings of service connected 
disabilities.  In such cases, the Court has stated that 
separate ratings can be assigned separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
reconsidering the veteran's claim, the RO must determine 
whether a staged rating is indicated by the evidence for 
any period of the veteran's pending claim.  38 C.F.R. 
§§ 3.40, 3.50, 4.40 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




